Fourth Court of Appeals
                                San Antonio, Texas
                                   September 10, 2021

                                   No. 04-21-00169-CV

           IN THE INTEREST OF I.I.T., J.J.T., AND R.A.T., III, CHILDREN,

                From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020PA00154
                        Honorable Susan D. Reed, Judge Presiding


                                     ORDER

       Appellee’s second motion for extension of time to file Appellee’s brief is GRANTED.
Appellee’s brief is due September 17, 2021. No further extensions will be granted absent
extenuating circumstances.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court